Citation Nr: 1113139	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  09-27 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides.

3.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for diabetic retinopathy, to include as secondary to diabetes mellitus.

5.  Entitlement to service connection for end stage renal disease status post kidney transplant, to include as secondary to diabetes mellitus or hypertension.

6.  Entitlement to service connection for radiofrequency ablation of atrioventricular node re-entrant tachycardia and atrial flutter, to include as secondary to diabetes mellitus.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from September 1970 to June 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, which denied the above claims.

The issues of service connection for diabetes mellitus, to include as due to exposure to herbicides; hypertension, to include as secondary to diabetes mellitus; diabetic retinopathy, to include as secondary to diabetes mellitus; end stage renal disease status post kidney transplant, to include as secondary to diabetes mellitus or hypertension; and radiofrequency ablation of atrioventricular node re-entrant tachycardia and atrial flutter, to include as secondary to diabetes mellitus, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Upon entry into  active service, the Veteran was noted to have had pre-existing pes planus.

2.  Pre-existing bilateral pes planus is presumed to have been aggravated during the Veteran's active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for bilateral pes planus have been met.  38 U.S.C.A. §§ 1110, 1153, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.304, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the claim of service connection for bilateral pes planus.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2010).

Congenital or developmental defects are not considered to be diseases or injuries within the meaning of VA laws governing the award of service connection for diseases and injuries related to service.  38 C.F.R. § 3.303 (2010).  However, the VA General Counsel has rendered a legal opinion which holds that service connection may be granted for hereditary diseases which either first manifested during service or which pre-existed service and progressed at an abnormally high rate, presumably due to aggravation or a superimposed injury during service. VAOPGCPREC 82-90 (July 18, 1990).

In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any 
evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

The law provides that a pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2010).

In Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that if a pre-existing disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case, the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306 (2010); Jensen, 19 F.3d at 1417; Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995). Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

A review of the Veteran's service treatment records reveals a pre-induction report of medical examination dated in March 1970 in which it was indicated that the Veteran had pes planus.  In the associated report of medical history, the Veteran indicated that he had never had foot trouble.

A sick call treatment record dated in September 1970 shows that the Veteran was noted to have flat feet.  He reported pain in both feet.

A sick call treatment record dated in August 1971 shows that the Veteran reported swollen feet.  A prior history of swollen feet and flat feet was noted.  It was indicated that the Veteran had been seen before for the same trouble.  Pain and erythema in both dorsal surfaces of the feet, and mild bilateral pes planus were noted.  The impression was soft tissue trauma.  The Veteran was told to wear good fitting shoes and to abstain from physical training for two days.

Following service, in a Statement In Support Of Claim (VA Form 21-4138) dated in May 2007, the Veteran reported that he had a slight condition of pes planus when he had his pre-induction physical, but that while at Paris Island during service, his foot was under so much stress he would have to go to the infirmary.  He added that he had been told that his feet had fallen completely.  He indicated that he was in great pain, but would not drop out.  While he had been given some inserts for his shoes, he continued to be in constant pain.

A letter from the Veteran and his spouse dated in February 2008 shows, in pertinent part, that the Veteran was said to have had pes planus in service and to have experienced chronic pain in his feet as a result of service.

A letter from the Veteran's spouse dated in July 2009 shows, in pertinent part, that the Veteran was said to have had flat feet when he joined the service, and that he was still accepted into service even though he would be doing a lot of marching.  She added that over the years, his feet had given him a lot of pain.  He would continuously wear down the heels on his right shoes because of the damage of his foot and would find it difficult to walk for any distance.

A VA examination report dated in July 2009 shows that an inservice history of pes planus was reported consistent with that set forth above.  The Veteran reported that he had not been seen for his feet but was under the care of a nephrologist and rheumatologist who had examined his feet as part of a physical examination for unrelated conditions.  He was last seen by a nephrologist in March of 2009.   He reported pain associated with standing, walking, and rest.  He did not report any weakness or fatigability.  He reported there was no current treatment.  He had been prescribed corrective shoe inserts with some effectiveness.  He was not wearing them in his shoes at the examination.  With regard to functional limitation on standing and walking, he could not stand for more than 15 to20 minutes or walk more than 100 yards without experiencing pain and swelling, right greater than left. With regard to standing and walking in an eight-hour day, he could only stand and walk two to three hours, if taking frequent breaks to rest.  Physical examination revealed a diagnosis of congenital pea planus.  The examiner opined that there was no objective evidence to support continuity of care, chronicity of condition, therefore, it was less likely as not that the Veteran's pes planus was aggravated beyond the natural progression based on his service.

The Veteran asserts that he is entitled to service connection for bilateral pes planus because his pre-existing disorder was aggravated during his period of active service.   Based on a review of the evidence, and resolving the benefit of the doubt in favor of the Veteran, the Board grants the Veteran's appeal and awards service connection for bilateral pes planus.

In this case, the Veteran's service treatment records confirm that prior to entering service, he had pes planus.  The service treatment records also show that he was treated for symptoms associated with pes planus, to include pain and swelling, on September 1970 and August 1971 (during which it was noted that he had been treated for the same trouble before).

In the various lay statements set forth above, the Veteran and his spouse described that during his service, his feet were under so much stress he would have to go to the infirmary; that his feet had fallen completely; and that he continued to be in great constant pain.

In light of the foregoing evidence that the Veteran's disability permanently increased during service, the Board finds that a presumption of aggravation attaches with respect to the Veteran's bilateral pes planus.  38 C.F.R. § 3.306(b); see also Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).  Once it is shown that the pre-existing disability underwent an increase in severity during service, the presumption of aggravation arises and the burden shifts to the Secretary to show by clear and unmistakable evidence that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see Laposky v. Brown, 4 Vet. App. 331 (1993); Akins v. Derwinski, 1 Vet. App. 228 (1991); see also VAOPGCPREC 3-2003.  Clear and unmistakable evidence is a formidable evidentiary burden, requiring that the no aggravation result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003).

After considering all of the evidence of record, the Board finds that the presumption of aggravation has not been rebutted.  In this regard, the Board acknowledges that the Veteran is competent to provide evidence about what he experienced in service, and that he is competent to report that he has suffered continuous post-service symptoms of painful feet.  See Falzone, 8 Vet. App. at 404.  Indeed, the United States Court of Appeals for Veterans Claims (Court) has specifically held that pes planus is the type of condition that lends itself to lay observation.  Id. at 403.

The Board has considered the June 2009 opinion of the VA examiner in which it is concluded that there was no objective evidence to support continuity of care and chronicity of condition, therefore, it was less likely as not that the pes planus was aggravated beyond the natural progression based on service.  As noted above, the Veteran is competent to report on the continuity of the symptoms associated with his pes planus.  In opining that there was no objective evidence of the chronicity of the condition, the VA examiner failed to consider the competent lay statements of the Veteran and his spouse.  As such, this opinion is found to be of little probative value.  An examiner must consider lay statements regarding in-service occurrence and continuity of symptoms of a disability.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination is inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide a negative opinion).

As such, the Board is unable to conclude that the no aggravation result is "undebatable."  Cotant, 17 Vet. App. at 131.  The June 2009 VA examination report, standing along (when compared to the service treatment records and the lay statements of the Veteran and his spouse) does not rise to the level needed to meet the standard of clear and unmistakable evidence that the pre-existing pes planus did not permanently increase in severity during service beyond the natural progression of the disease.  Thus, the Board cannot conclude that the record contains evidence meeting the "onerous" evidentiary standard of clear and unmistakable evidence.  In light of this conclusion, service connection for bilateral pes planus based on aggravation is warranted.

Based on the written accounts of the Veteran and his spouse, and the medical evidence showing the presence of pes planus during service and pes planus many years thereafter, the Board finds that any remaining reasonable doubt concerning the continuity of symptomatology should be resolved in favor of the Veteran.  The benefit of the doubt rule has been applied where appropriate in reaching this decision.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for bilateral pes planus is granted.


REMAND

Unfortunately, a remand is required in this case as to the issues of service connection for diabetes mellitus, to include as due to exposure to herbicides; hypertension, to include as secondary to diabetes mellitus; diabetic retinopathy, to include as secondary to diabetes mellitus; end stage renal disease status post kidney transplant, to include as secondary to diabetes mellitus or hypertension; and radiofrequency ablation of atrioventricular node re-entrant tachycardia and atrial flutter, to include as secondary to diabetes mellitus.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

The Veteran asserts that he has diabetes mellitus as a result of exposure to herbicides during his period of active service in Panama.  He states that while stationed in the Panama Canal Zone during his period of active service, he was exposed to Agent Orange which had been used experimentally from the 1960's to 1970's.  In support of his claim, he has submitted a number of treatises suggesting that the United States had conducted secret tests of Agent Orange and other herbicides in Panama during the stated period.  He further asserts that he has a number of secondary disabilities (hypertension, diabetic retinopathy, end stage renal disease status post kidney transplant, and radiofrequency ablation of atrioventricular node re-entrant tachycardia and atrial flutter) that are manifested as a result of his diabetes mellitus.

If a Veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for certain diseases.  38 C.F.R. §§ 3.307, 3.309.  The governing law provides that a "Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).  If there is such exposure, service connection is presumed for the various disorders, to include diabetes mellitus and ischemic heart disease.  These diseases must become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).

The Veteran did not serve in the Republic of Vietnam.  However, VA has specific procedures to determine whether a Veteran was exposed to herbicides in a location other than Vietnam.  VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.o., directs that the RO should send a detailed statement of the Veteran's claimed herbicide exposure to the Compensation and Pension Service via e-mail at VAVBAWAS/CO/211/AGENTORANGE and request a review of the Department of Defense (DoD) inventory of herbicide operations to determine whether herbicides were used or tested as contended.  If the exposure is not verified, the RO is directed to send an inquiry to the Joint Services Records Research Center (JSRRC) for verification.  

In April 2009, the RO requested that the JSRRC provide verification of the Veteran's claimed Agent Orange exposure while serving in Panama as a Marine attached to a USS Naval ship.  In its inquiry, the RO indicated to the JSRRC that the Veteran's unit assignment had been on board the USS Portland.  In its reply, the JSRRC provided a command history of the USS Portland from 1972.  While the Veteran's service personnel records do show that the Veteran had service on board the USS Portland in 1972, in a VA Form 21-4138 dated in July 2009, the Veteran indicated that he had not been stationed on the USS Portland, but that he had been stationed on the USS Nashville.  This statement of the Veteran is corroborated in  sick call treatment records dated in April 1972 and May 1972 which show that the Veteran had reported to sick bay on board the USS Nashville (LPD-13).  As such, the Board finds that this matter must be remanded so that an additional inquiry may be undertaken reflecting the Veteran's unit assignment on board the USS Nashville.

Additionally, the Board notes that the aforementioned treatises suggesting that the United States had conducted secret tests of Agent Orange and other herbicides in Panama during the Veteran's period of active service were received by the RO after its initial JSRRC request  had been submitted and after the Statement of the Case had been provided to the Veteran.  As such, on remand, the treatises submitted by the Veteran must be considered in developing and readjudicating the Veteran's claims.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall send, along with a copy of this Remand, a description of the Veteran's account of his service and exposure to herbicides and all associated documents and treatises to the JSRRC for verification.  In this regard, the inquiry to the JSRRC must reflect the Veteran's service on board the USS Nashville.  The JSRRC should be asked to research, to the extent possible, any herbicide exposure or use of herbicides in Panama between during the Veteran's tour of duty in the Panama Canal Zone.  If unable to provide such information, the JSRRC shall be asked to identify the agency or department that could provide such information and the RO/AMC should conduct follow-up inquiries accordingly.

2.  The RO/AMC shall take such additional developmental action as it deems proper with respect to the claims, including the conduct of any appropriate VA examination, and follow any applicable regulations and directives implementing the provisions of the VCAA as to its notice development.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


